DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 04/20/2022 has been entered and fully considered.
Claims 1, 17, and 20 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Regarding the Double Patenting rejection: Applicant’s amendment to claims 1, 17, and 20 has overcome the Double Patenting rejections raised in the previous action; therefore the Double Patenting rejections are hereby withdrawn.
Regarding the 112(b) rejection: Applicant’s amendments to claims 1, 17, and 20 have overcome the 112(b) rejections raised in the previous action; therefore the 112(b) rejections are hereby withdrawn.
Regarding the 102(b) rejection: Applicant’s amendments to claims 1, 17, and 20 have overcome the 102(b) rejection raised in the previous action; therefore the 102(b) rejection is hereby withdrawn.
Regarding the 103(a) rejection: Applicant’s amendments to claims 1, 17, and 20 have overcome the 103(a) rejections raised in the previous action; therefore the 103(a) rejections are hereby withdrawn.
Regarding the 101 rejection: Applicant's arguments regarding the 35 USC § 101 filed 04/20/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claimed feature of "wherein the transmitting the user input information to the second electronic device comprising: searching for the first identification information matched to the second identification information corresponding to the second electronic device; searching for the user input information matched to the searched first identification information; and transmitting the searched user input information to the second electronic device", recited in claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception, see remarks pages 10-11. 	The examiner respectfully disagrees. 	With respect to claims 1, 17, and 20.
	Claims 1, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Step 1 Analysis: Claims 1, 17, and 20 are directed to a system, method, memory, and apparatus, which each correspond to one of the statutory categories.
	Step 2A Prong One Analysis: the claim recites, inter alia:
	"searching for the first identification information matched to the second identification information corresponding to the second electronic device; searching for the user input information matched to the searched first identification information": A person of ordinary skill in the art can search for information and match that with other information. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
		Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, "wherein the transmitting the user input information to the second electronic device" and "transmitting the searched user input information to the second electronic device", involves the mere gathering of data and providing a result, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “server” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
		Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 17, and 20 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite sending and receiving information to identify devices and transmit data which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to sending and receiving information to identify devices and transmit data without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-20 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
As per claims 1, 17, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious the connecting to the second electronic device when the second electronic device is turned on by the user, 2Application No.: 16/877,736Amendment Under 37 C.F.R. §1.111Art Unit: 3662Docket No.: P200416US00wherein the second electronic device receives the user input information from the data server when the second electronic device is connected to the data server, and wherein the transmitting the user input information to the second electronic device comprising: searching for the first identification information matched to the second identification information corresponding to the second electronic device; searching for the user input information matched to the searched first identification information; and transmitting the searched user input information to the second electronic device.
Claims 2-16 depend from claim 1 and claims 18-19 depend from claim 17 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	US 9,153,130 – Provides a terminal unit (400) of a navigation system (100) transmits to a server (300) list request information containing a rectangular code corresponding to a predetermined display rectangular area of a travel route map. The terminal unit (400) acquires from the server (300) a server POI list corresponding to the rectangular code of the list request information, and when recognizing that the server POI list contains POI individual information corresponding to terminal base data that is not stored in a terminal base storage area, the terminal unit (400) transmits base data request information about POIID of the POI individual information to the server (300). Upon acquisition of server base data corresponding to the base data request information from the server (300), the terminal unit (400) stores the server base data in the terminal base storage area as terminal base data.	USPGPub 2009/0248285 – Provides a system for determining an optimum route to a destination by a navigation system of a vehicle is provided. The system includes a navigation system, a remote information system, and a data communication network linking the navigation system and the remote information system. A method is also disclosed that includes the steps of establishing a communication connection between the navigation system and the remote information system, and determining the optimum route to the destination where the optimum route is determined based on requested information received from the remote information system.	USPGPub 2007/0244638 - Provided is a navigation system including method of setting a destination in a navigation terminal, which includes receiving a position information message; and setting position coordinates corresponding to position information included in the position information message as position coordinates of a destination related to a certain route.	USPGPub 2005/0055155 - The present invention relates to a navigation apparatus and method such as an on-vehicle navigation apparatus, and relates to a computer program product for the navigation. More particularly, it relates to a navigation and apparatus for and method of performing a route search by means of a mail feature or function on the navigation, and relates to a computer program product for performing the navigation processings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662